NO. 07-10-00519-CR, 07-10-00520-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

MAY
20, 2011
 

 
THE STATE OF TEXAS, APPELLANT
 
v.
 
DAVID NEAL DUNCAN, APPELLEE 

 

 
 FROM THE 251ST DISTRICT COURT OF
RANDALL COUNTY;
 
NO. 20,170-C, 21,161-C; HONORABLE DON R. EMERSON, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
            Appellant,
the State of Texas, filed its notice of appeal of the trial court’s orders
granting appellee’s motions to suppress evidence in
trial court cause numbers 20,170-C and 21,161-C.  See Tex.
Code Crim Proc. Ann. art. 44.01(a)(5) (West Supp. 2010). 
However, appellant has now filed motions to dismiss its appeals.
            Because
the motions meet the requirements of Texas Rule of Appellate Procedure 42.2(a)
and this Court has not delivered its decisions prior to receiving them, we
hereby grant appellant’s motions and dismiss the appeals.  Having dismissed the appeals at appellant’s
request, no motion for rehearing will be entertained, and our mandate will
issue forthwith.
 
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice




 
Do
not publish.